DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Amendment
	This Office Action is responding to applicant’s supplemental amendment filed on 9/22/2021.  Claims 1 and 4-5 have been amended.  Claims 2-3 have been cancelled.  Claims 12-14 have been withdrawn from consideration.

Response to Arguments
	The objections to the claims have been withdrawn in view of applicant’s amendment.
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The Cross reference has been withdrawn in view of applicant’s amendment.

Rejoinders
Independent claim 10 allowable. 
Claims 12-14, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-E, as set forth in the Office action mailed on 5/20/2020, is hereby withdrawn and claims 12-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Skoch on 9/23/21 and 9/25/2021.
The application has been amended as follows: 
In claim 4, lines 1-2, delete “the bite pad core” and replace with --each of the pair of bite pads--.
In claim 4, line 2, delete “one or more other flexible hinges that are transverse” and replace with --one or more flexible hinges being transverse--.
In claim 17, line 2, delete “the core” and replace with --the bite pad core--.
In claim 17, lines 2 and 5, delete “anterior arch segment” and replace with --the anterior arch segment--.
Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a bite pad core of a dental guard comprising each of the pair of bite pads comprising one or more flexible hinges from therein that divides each of the pair of bite pads, wherein at least one of the one or more flexible hinges is parallel to or contiguous with a longitudinal axis of at least one of the pair of the bite pads, in combination with all other features recited in the claim.
Regarding dependent claims 4-5, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 6, the art of record when considered alone or in combination neither anticipates nor renders obvious a bite pad core of a dental guard comprising at least a portion of the anterior arch segment having a maxilla-facing surface located within a second plane, the relative angle between the first plane and the second plane being from about 20° to about 50°, wherein the at least a portion of the arch segment is configured to reside within a user’s occlusal plane when the dental guard is fitted to the user’s mouth, in combination with all other features recited in the claim.
Regarding independent claim 7, the art of record when considered alone or in combination neither anticipates nor renders obvious a bite pad core of a dental guard comprising the at least a portion of the anterior arch segment is configured to reside within a user’s occlusal surface when the dental guard is fitted to the user’s mouth, in combination with all other features recited in the claim.
Regarding dependent claims 8-9, they are allowed due to their dependencies on independent claim 7.
Regarding independent claim 10, the art of record when considered alone or in combination neither anticipates nor renders obvious a bite pad core of a dental guard comprising the at least a portion of the anterior arch segment is configured to reside within a user’s occlusal surface when the dental guard is fitted to the user’s mouth, in combination with all other features recited in the claim.
Regarding dependent claims 11-16, they are allowed due to their dependencies on independent claim 10.
Regarding independent claim 17, the art of record when considered alone or in combination neither anticipates nor renders obvious a bite pad core of a dental guard comprising a lattice structure extending from each of the pair of bite pads and the anterior arch segment and the bite pad core being of one-piece, unitary construction with the lattice structure formed the same material as the pair of bite pads and the anterior arch segment, in combination with all other features recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Figures 2-5 in Syrop of U.S. Patent Application Publication No. US 2009/0165805 illustrates a flexible hinge (150, 150a, 150b) bending/folding two respective segments of the posterior pads, the flexible hinge (150, 150a, 150b) extending transversely to the longitudinal axis of the posterior pads.  Syron’s flexible hinge (150, 150a, 150b) does not extend parallel to or contiguous with a longitudinal axis of at least one of the pair of bite pads, as amended.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CAMTU T NGUYEN/Examiner, Art Unit 3786                                                                                                                                                                                                        

O-